1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     rachelle.barbour@fd.org
5
6    Attorney for Defendant
     DUSTIN M. RIGGERS
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
11
     UNITED STATES OF AMERICA,                     )   Case No. 6:19-MJ-0033 JDP
12                                                 )
            Plaintiff,                             )
13                                                 )   STIPULATION AND ORDER
               v.                                  )   CONTINUING STATUS CONFERENCE;
14                                                 )   SETTING MATTER FOR CHANGE OF
     DUSTIN M. RIGGERS,                            )   PLEA; AND REQUESTING
15                                                 )   AUTHORIZATION OF VIDEO
            Defendant.                             )   TELEPHONICE APPEARANCE
16                                                 )
                                                   )
17                                                     Date: September 11, 2019
                                                       Time: 10:00 a.m.
18                                                     Judge: Hon. Jeremy D. Peterson
19
20
               It is hereby stipulated and agreed between plaintiff, United States of America, and
21
     defendant, Dustin M. Riggers, that the status conference scheduled for August 20, 2019, may be
22
     continued to September 11, 2019, at 10:00 a.m. and that a change of plea be scheduled for that
23
     date. Mr. Riggers also respectfully requests that the Court approve his appearance via video
24
     telephonic conferencing on that date from the Central District of California, Los Angeles
25
     Courthouse. The Government has no objection to this request.
26
     ///
27
     // /
28

                                                       -1-
1                             Respectfully Submitted,
2                             HEATHER E. WILLIAMS
                              Federal Defender
3
     Dated: August 15, 2019   /s/ Rachelle Barbour_____________ __
4                             RACHELLE BARBOUR
                              Assistant Federal Defender
5                             Attorney for David Osborn
6
                              McGREGOR W, SCOTT
7                             United States Attorney
8
     Dated: August 15, 2019   /s/ Rachelle Barbour for S. St. Vincent
9                             SUSAN ST. VINCENT
                              Legal Officer
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                -2-
1                                                 ORDER
2             The status conference scheduled for August 20, 2019, is continued to September 11,
3    2019, at 10:00 a.m., and converted to a change of plea hearing. Mr. Riggers’ request to appear
4    by video telephonic conferencing from the Central District of California, Los Angeles
5    courthouse is granted.
6
7    IT IS SO ORDERED.
8
9    Dated:      August 19, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
